Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim relating to a method, system, storage medium for incorporating a structured entity. 
Claim 1 recites a method for incorporating a structured entity, comprising: selecting a candidate entity associated with a to-be-incorporated structured entity from a knowledge graph; determining the to-be-incorporated structured entity being an associated entity based on prior attribute information of a category of the candidate entity and a preset model; and merging the associated entity and the candidate entity, and incorporating the associated entity into the knowledge graph, wherein the method is performed by at least one processor.
The limitations of “selecting…; determining…; merging…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, “selecting, determining, merging…” in the context of this claim encompasses the ideas of mentally/manually identifying, comparing then combining of an entity. Therefore, the claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the selecting, determining and merging steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying, comparing then combining) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the selecting, determining then merging steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 14 is an apparatus/system performing the process of claim 1, under same preceding rationale, is likewise rejected. With respect to considering the additional elements in terms of being significantly more than the identified abstract idea, it is noted that the additional elements as a processor, a memory are merely generic technological elements to implement the abstract idea of a data processing system. The system elements perform the generic function such as a system to execute a processor to perform operations to select, determine, merge – these additional elements are simply generic elements and thus, are not significantly more than the identified abstract idea. 
Claims 20 is non-transitory computer storage medium storing a computer program, the computer program when executed by one or more processors, causes the one or more processors to perform operations such as selecting, determining, merging. Claim 20 is similar in scope to claim 1, and therefore are rejected under similar rationale.
Claims 2-13 and 15-19 inherit the deficiency of being non-statutory from claims 1, 14 and do not remedy the deficiency individually or by inheritance. Therefore, the consequence is that the claims are non-statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 3, 7, 9-14, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yakout (US Pat No. 10,628,490), in view of Hertz (US Pat No. 10,303,999).
As to claims 1, 14, 20, Yakout teaches a method for incorporating a structured entity, comprising:
selecting a candidate entity (i.e. encode entities in constituent graphs; Generate
seed pairs from primary entities, Fig. 5) associated with a to-be-incorporated structured entity from a knowledge graph (i.e. there is an entity a from a first knowledge graph, and a plurality of candidate entities b1, b2, etc., from a second knowledge graph, with which entity a can be paired up, col. 14, lines 40-56);
determining (i.e. the final selection of which pairing constitutes a match may be made by selecting that candidate pairing (a, b*) having a corresponding similarity metric sim (a, b*) that is much greater than other candidate pairings for entity a, col. 14, lines 40-56) the to-be-incorporated structured entity (i.e. "entity matching" may also be referred to as "entity correlation.", col. 6, lines 430-47) being an associated entity based on prior attribute information of a category (i.e. similarity metrics are computed for entity pairs having common class and word(s), wherein each entity of an entity pair is taken from a different graph, col. 10, lines 21-23) of the candidate entity (i.e. Thus by selecting a priori the preferred dimensions of "resolution" for attribute values, multi-resolution encoding and correlation facilitate the determination of entity matches, col. 9, lines 38-50) and a preset model (i.e. if the Identity Attribute "actor.name" has value "Tom Cruise," then an additional set of elements generated may include, e.g., {"Tom: 1962," "Cruise: 1962," "Tom Cruise: 1962," "Tom: Syracuse," "Tom: Syracuse, N.Y."}, etc., col. 9, lines 24-37); and
merging the associated entity and the candidate entity (i.e. perform knowledge graph matching/merging on knowledge graphs 112, 122 to generate composite knowledge graph 140, col. 6, lines 13-29), and incorporating the associated entity into the knowledge graph, wherein the method is performed by at least one processor (i.e. FIG. 4 illustrates a composite knowledge graph 400 in which entities and relationships from constituent knowledge graphs 200, 300 have been matched and merged, col. 6, lines 43-51).
Yakout implicitly teaches the term “model” (determining the to-be-incorporated structured entity being an associated entity based on prior attribute information of a category of the candidate entity and a preset model) as a [subject, predicate, object] format (i.e. The entities and edges present in knowledge graph 200 may be totally specified using a list of descriptors having a [subject, predicate, object] format, col. 4, lines 22-37).
Yakout does not clearly state this term.
Hertz teaches this term (i.e. The graph-based data model may be a Resource Description Framework (RDF) model, col. 9, line 32 to col. 10, line 7). 
It would have been obvious to one of ordinary skill of the art having the teaching of Yakout, Hertz before the effective filing date of the claimed invention to modify the system of Yakout to include the limitations as taught by Hertz. One of ordinary skill in the art would be motivated to make this combination in order to identify a first entity having a relationship or an association with a second entity, apply a plurality of relationship or association criteria to the relationship/association, weight each of the criteria based on defined weight values, and compute a significance score for the first entity with respect to the second entity based on a sum of a plurality of weighted criteria values in view of Hertz (col. 6, lines 34-61), as doing so would give the added benefit of a knowledge graph is dynamic in that it is updated, preferably in real time, upon entity/member profile changes and upon identifying and adding new entities/members as taught by Hertz (col. 5, line 59 to col. 6, line 9).
As to claims 3, 16, Yakout teaches the method according to claim 1, wherein the determining the to-be-incorporated structured entity being an associated entity based on prior attribute information of a category of the candidate entity and a preset model comprises:
calculating an entity similarity probability between the to-be-incorporated structured entity and each candidate entity respectively based on the prior attribute information of the category of the candidate entity and the preset model (i.e. Each knowledge graph entity may have at least one associated attribute value, col. 17, lines 16-23; Each weight may comprise a probability of landing at the candidate pair starting from the respective extended pair, col. 17, lines 24-29);
determining the to-be-incorporated structured entity being the associated entity in response to determining that one or more entity similarity probabilities are greater than a preset threshold (i.e. At block 1630, a candidate pair is identified as a matched entity pair based on conditions comprising said candidate pair having similarity metric greater than that of another candidate pair, col. 17, lines 30-33); and
determining the to-be-incorporated structured entity being a non-associated entity in response to determining that all entity similarity probabilities are less than the preset threshold (i.e. At block 1630, a candidate pair is identified as a matched entity pair based on conditions comprising said candidate pair having similarity metric greater than that of another candidate pair, col. 17, lines 30-33).
Yakout does not seem to specifically teach ‘a preset threshold”. Hertz teaches this limitation (i.e. The system may further comprise wherein updating the Knowledge Graph is based on the aggregate evidence score satisfying a threshold value, col. 9, 
line 32 to col. 10, line 7).

As per claim 7, Yakout teaches the method according to claim 3, wherein the calculating an entity similarity probability between the to-be-incorporated structured entity and the each candidate entity respectively based on the prior attribute information of the category of the candidate entity and the preset model comprises:
calculating, for each candidate entity, a similarity probability of each attribute between the to-be-incorporated structured entity and the candidate entity using a preset attribute comparison method (i.e. similarity metrics are computed for entity pairs having common class and word(s), wherein each entity of an entity pair is taken from a different graph, col. 10, lines 21-23); and
inputting the to-be-incorporated structured entity, the candidate entity, and the similarity probability of the each attribute into a pre-trained calculation model to output the entity similarity probability between the to-be-incorporated structured entity and the candidate entity (i.e. multi-resolution encoded elements such as described hereinabove advantageously eliminates the need for extensive rules and algorithms to otherwise identify matches between pairs of entities, e.g., derivation of optimum weights for each field of an entity using machine learning techniques, etc. Thus by selecting a priori the preferred dimensions of "resolution" for attribute values, multi-resolution encoding and correlation facilitate the determination of entity matches, col. 9, lines 38-50).

As per claim 9, Yakout teaches the method according to claim 1, wherein the selecting the candidate entity associated with the to-be-incorporated structured entity
from the knowledge graph comprises:
determining the to-be-incorporated structured entity being a non-associated entity, in response to determining that no candidate entity associated with the to-be-incorporated structured entity is selected from the knowledge graph (i.e. At block 1630, a candidate pair is identified as a matched entity pair based on conditions comprising said candidate pair having similarity metric greater than that of another candidate pair, col. 17, lines 30-33; Thus it would be desirable for block 130 to identify nodes m1 and m3 as "not matching," and preserve their identities as separate entities in merged graph 400, col. 6, lines 52-60).

As per claim 10, Yakout teaches the method according to claim 3, wherein after the determining the to-be-incorporated structured entity being a non-associated entity, the method further comprises:
grouping non-associated entities in a preset way (i.e. Thus it would be desirable for block 130 to identify nodes m1 and m3 as "not matching," and preserve their identities as separate entities in merged graph 400, col. 6, lines 52-60);
calculating the entity similarity probability between each entity pair within each group respectively (i.e. similarity metrics are computed for entity pairs having common class and word(s), wherein each entity of an entity pair is taken from a different graph, col. 10, lines 21-23); and
merging identical entities into one group based on similarity probabilities of entities within each group, to obtain a merged group of the non-associated entities, and incorporating the merged group into the knowledge graph (i.e. perform knowledge graph matching/merging on knowledge graphs 112, 122 to generate composite knowledge graph 140, col. 6, lines 13-29).

As per claim 11, Yakout teaches the method according to claim 10, wherein the grouping the non-associated entities in a preset way comprises:
segmenting words in a name of the non-associated entity using a preconfigured grouping field and a number of to-be-segmented words, to obtain segmented words corresponding to the name of the non-associated entity, wherein different segmented words correspond to different augmented words correspond to different groups (i.e. if the Identity Attribute "actor.name" has value "Tom Cruise," then an additional set of elements generated may include, e.g., {"Tom: 1962," "Cruise: 1962," "Tom Cruise: 1962," "Tom: Syracuse," "Tom: Syracuse, N.Y."}, etc., col. 9, lines 24-37); and
grouping an entity including the segmented words into a corresponding group (i.e. Thus by selecting a priori the preferred dimensions of "resolution" for attribute values, multi-resolution encoding and correlation facilitate the determination of entity matches, col. 9, lines 38-50).

As per claim 12, Hertz teaches the method according to claim 10, wherein before the calculating the entity similarity probability between each entity pair within each group respectively, the method further comprises:
deduplicating entity pairs within all groups, to enable entity pairs to be different in different groups (i.e. A deduplication "dedup" process is performed at step 1214. An aggregate score is calculated, e.g., in the manner as described hereinabove, at 1216 on the output of the dedup process 1214, col. 40, lines 3-32).

As per claim 13, Hertz teaches the method according to claim 1, wherein before the selecting the candidate entity associated with the to-be-incorporated structured entity from the knowledge graph, the method comprises:
pre-establishing a unified grammatical system, to enable the to-be-incorporated structured entity and attributes thereof, and the structured entities in the knowledge graph and attributes thereof to be subject to the unified grammatical system (i.e. entity recognition relied on linguistic rules and grammar-based techniques, col. 37, lines 22-35).

Claims 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yakout (US Pat No. 10,628,490), in view of Hertz (US Pat No. 10,303,999), as applied to claims above, and further in view of Li (US Pub No. 2017/0140059).
As to claims 2, 15, Yakout teaches the method according to claim 1, wherein the selecting the candidate entity from the knowledge graph comprises:
selecting the candidate entity associated with a name of the to-be-incorporated structured entity from the knowledge graph using at least one of fuzzy query or accurate query based on a pre-established index (i.e. the confidence of a match between two actor entities sharing the same name "Tom Cruise" may also be influenced by other entities to which they are connected, in a recursive fashion, col. 6, line 61 to col. 7, line 14);
wherein the index is established based on identifiers, names and aliases of all structured entities in the knowledge graph, the fuzzy query is used for selecting a first preset number of candidate entities having names similar to the name of the to-be-incorporated structured entity based on the index, and the accurate query is used for selecting a second preset number of candidate entities having names identical to the name (i.e. a match between two actor entities sharing the same name "Tom Cruise", col. 6, line 61 to col. 7, line 14) of the to-be-incorporate structured entity based on the index (i.e. each pair is assigned a vertex name vn, wherein n represents an index, and is shown with a corresponding computed similarity metric sim(vn), col. 14, lines 34-39).
Yakout, Hertz do not seem to specifically teach a fuzzy query, the fuzzy query for selecting a first preset number of candidate entities.
Li teaches this limitation (i.e. The entities and their relationships can be represented as nodes and edges of a directed graph ... The knowledge repository maintains a list of possible forms of appearances for each entity, and supports efficient retrieval of related entities based on exact or fuzzy string matches, [0013]).
It would have been obvious to one of ordinary skill of the art having the teaching of Yakout, Hertz, Li before the effective filing date of the claimed invention to modify the system of Yakout, Hertz to include the limitations as taught by Li. One of ordinary skill in the art would be motivated to make this combination in order to maintain a list of possible forms of appearances for each entity and supports efficient retrieval of related entities based on exact or fuzzy string matches in view of Li ([0013]), as doing so would give the added benefit of having the repository supported efficient queries on existing entities and relationships as well as insertion of new entities and relationships as taught by Li ([0013]).

Claims 4-6, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yakout (US Pat No. 10,628,490), in view of Hertz (US Pat No. 10,303,999), as applied to claims above, and further in view of Tadayon (US Pat No. 8,873,813).
As to claims 4, 17, Yakout teaches the method according to claim 3, wherein the calculating an entity similarity probability between the to-be-incorporated structured entity and the each candidate entity respectively based on the prior attribute information of the category of the candidate entity and the preset model comprises:
calculating, for each candidate entity, a similarity probability of each attribute between the to-be-incorporated structured entity and the candidate entity using a preset attribute comparison method and an attribute importance degree (i.e. Each knowledge graph entity may have at least one associated attribute value, col. 17, lines 16-23; Each weight may comprise a probability of landing at the candidate pair starting from the respective extended pair, col. 17, lines 24-29); and
obtaining the entity similarity probability between the to-be-incorporated structured entity and the candidate entity by iterative calculation of the similarity probability of each attribute using a preset Bayesian model (i.e. At block 1630, a candidate pair is identified as a matched entity pair based on conditions comprising said candidate pair having similarity metric greater than that of another candidate pair, col. 17, lines 30-33).
Yakout, Hertz do not seem to specifically teach “iterative calculation of the
similarity probability of each attribute using a preset Bayesian model”.
Tadayon teaches this limitation (i.e. Bayesian theory, col. 105, lines 28-34).
It would have been obvious to one of ordinary skill of the art having the teaching of Yakout, Hertz, Tadayon before the effective filing date of the claimed invention to modify the system of Yakout, Hertz to include the limitations as taught by Tadayon. One of ordinary skill in the art would be motivated to make this combination in order to find the right context e.g. for a word search with multiple meanings in view of Tadayon (col. 142, lines 9-16), as doing so would give the added benefit of better understanding of relationships between objects, subjects, abstract ideas, concepts, or the like as taught by Tadayon (col. 13, line 54 to col. 14, line 10).

As to claims 5, 18, Yakout teaches the calculating a similar probability of each attribute between the to-be-incorporated structured entity and the candidate entity using a preset attribute comparison method and an attribute importance degree comprises:
determining a to-be-compared attribute pair of the to-be-incorporated structured entity and the candidate entity based on comparison information in the attribute importance degree (i.e. The pairs graph may be expanded to also include subject and object entities related to the seed pairs, as well as entities related to "relationship entities" of the graphs, col. 1, line 45 to col. 2, line 10);
selecting, for each to-be-compared attribute pair, a corresponding comparison method from the preset attribute comparison method to compare the attribute pair based on a characteristic of the to-be-compared attribute pair, to obtain a comparison result of the to-be-compared attribute pair (i.e. The calculated similarity metrics may be propagated to other connected candidate pairs. Matching resolution may be performed on the candidate pairs based on the computed similarity metrics to determine entity matches, col. 1, line 45 to col. 2, line 10); and
Tadayon teaches:
obtaining a similarity probability (i.e. using category sets of probability distributions corresponding to similar certainty measures, col. 16, lines 30-43) of each attribute by probability regression (i.e. for regression or real number cases, we take an average or weighted average, and for classification or binary cases, we take a vote or weighted vote, col. 105, line 57 to col. 106, line 8) of the comparison result of the each to-be-compared attribute pair using entity confidence level punishment information and entity confidence level reward information in the attribute importance degree (i.e. using punishment or rewards, so that it can adjust based on an algorithm, col. 105, lines 16-27).

As to claims 6, 19, Tadayon teaches after the obtaining a comparison result of the to-be-compared attribute pair, the method further comprises:
determining the to-be-incorporated structured entity being different from the candidate entity, in response to determining that the entity confidence level punishment information in the attribute importance degree corresponding to the to-be-compared attribute pair is configured as a first value (i.e. using category sets of probability distributions corresponding to similar certainty measures, col. 16, lines 30-43; for regression or real number cases, we take an average or weighted average, and for classification or binary cases, we take a vote or weighted vote, col. 105, line 57 to col. 106, line 8;. using punishment or rewards, so that it can adjust based on an algorithm, col. 105, lines 16-27); and
obtaining a similarity probability of the attribute by probability regression of the comparison result of the to-be-compared attribute pair using the entity confidence level punishment information and the entity confidence level reward information, in response to determining that entity confidence level punishment information in the attribute importance degree corresponding to the to-be-compared attribute pair is not configured as the first value (i.e. using category sets of probability distributions corresponding to similar certainty measures, col. 16, lines 30-43; for regression or real number cases, we take an average or weighted average, and for classification or binary cases, we take a vote or weighted vote, col. 105, line 57 to col. 106, line 8;. using punishment or rewards, so that it can adjust based on an algorithm, col. 105, lines 16-27).
 
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yakout (US Pat No. 10,628,490), in view of Hertz (US Pat No. 10,303,999), as applied to claims above, and further in view of Vydiswaran (US Pub No. 2009/0125529).
As per claim 8, Yakout teaches the method according to claim 7, wherein before the inputting the to-be-incorporated structured entity, the candidate entity, and the similarity probability of the each attribute into a pre-trained calculation model, the method further comprises:
forming an entity pair by every two entities, for all entities in a same category of the knowledge graph (i.e. a pairs graph may be constructed by comparing the encoded primitives between pairs of entities to identify "seed pairs." The pairs graph may be expanded to also include subject and object entities related to the seed pairs, as well as entities related to "relationship entities" of the graphs, col. 1, line 45 to col. 2, line 10);
comparing an attribute of the entity pair based on a preset to-be-compared attribute and a corresponding comparison method (i.e. a similarity metric may be computed for each candidate pair quantifying the similarity between the entities of a pair, col. 1, line 45 to col. 2, line 10).
Yakout, Hertz do not seem to specifically teach the following limitations, but
Vydiswaran teaches:
grouping the entity pair into a corresponding group based on a comparison result, wherein each attribute comprises: a group of identical attributes, a group of different attributes, and a group of missing attributes (i.e. If the sub-tree under a HOOK node matches only partially with the sub-tree under the corresponding DOM node, the extent of match is recorded. The extent of the match may be based on the number of nodes in the sub-tree that do match and the number that do not match, [0118]; For this type of mismatch, a mismatch routine is called with an additional indication that one of the two nodes (in DOM and Template) is absent, [0122]);
extracting a preset number of entity pairs from each group of each attribute (i.e. the template can be used to extract information from documents outside of the training set, [0077]);
obtaining training data based on user’s annotations on the extracted entity pairs, wherein the training data comprises: the extracted entity pairs, whether the entity pairs are identical, and a comparison result of the attributes of the entity pairs (i.e. Prior to identifying the candidate nodes in the new document, a set of filters are learned based on one or more training documents. The filters can be learned based on only a single training document or a few training documents, which are labeled with attributes of interest. For example, a user can identify an attribute by labeling a node in a web page as being a title of interest, [0161]); and
training a preset model using the training data to obtain the calculation model (i.e. The new document 1901 is document that is structurally related to the training documents used to learn the characteristics of the attributes, in an embodiment. A clustering algorithm could be used to determine which documents are structurally related, [0180]).
It would have been obvious to one of ordinary skill of the art having the teaching of Yakout, Hertz, Vydiswaran before the effective filing date of the claimed invention to modify the system of Yakout, Hertz to include the limitations as taught by Vydiswaran. One of ordinary skill in the art would be motivated to make this combination in order to generalize the template to match a particular document results in a more general template structure that will match the structure of the particular document in view of Vydiswaran ([0075]), as doing so would give the added benefit of using the template to extract information from documents outside of the training set as taught by Vydiswaran ([0077]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the  
examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/           Primary Examiner, Art Unit 2153